PER CURIAM.
Following a no contest plea to charges of burglary of a dwelling and petit theft, defendant K.T. was placed on probation and ordered to pay restitution. In this appeal, K.T. challenges the order of restitution, arguing the evidence was insufficient to establish the fair market value of the stolen items at the time of the theft. Accepting the State’s concession of error, we reverse the order of restitution and remand for further proceedings. See Thompson v. State, 68 So.3d 425, 426 (Fla. 4th DCA 2011) (stating “amount of restitution is established through evidence of fair market value of the stolen items at the time of the theft” and listing factors to be considered, including depreciation); Soriano v. State, 968 So.2d 112, 114-15 (Fla. 4th DCA 2007) (holding victim’s unsubstantiated opinion or speculation as to fair market value at the time of the theft is insufficient to sustain a restitution order).

Reversed and Remanded.

STEVENSON, CIKLIN and KLINGENSMITH, JJ., concur.